MEMORANDUM OPINION
                             Nos. 04-10-00298-CR & 04-10-00299-CR

                                       Federico A. TELLEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2005-CR-1850 & 2005-CR-3527
                           Honorable Sharon MacRae, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 2, 2011

AFFIRMED

           Based on Frederico Tellez’s pleas of true to violating the terms of his community

supervision, the trial court revoked Tellez’s community supervision and sentenced him to five

years imprisonment in each of the underlying causes. Tellez’s court-appointed attorney filed a

brief containing a professional evaluation of the record in accordance with Anders v. California,

386 U.S. 738 (1967). Counsel concludes that these appeals have no merit. Counsel provided

Tellez with a copy of the brief and informed him of his right to review the record and file his
                                                                  04-10-00298-CR & 04-10-00299-CR


own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Tellez did not

file a pro se brief.

        After reviewing the record and counsel’s brief, we agree that the appeals are frivolous

and without merit. The judgments of the trial court are affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Tellez wish to seek further review of this case by the Texas

Court of Criminal Appeals, Tellez must either retain an attorney to file a petition for

discretionary review or Tellez must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or

the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3, 68.7. Any petition

for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                              -2-